Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 1 of 39

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Demr ue BI AK, feoS to ba Ties : . enka.

Places JUN 7 4 2028

(In the space above enter the full name(s) of the plaintiff(s).} Per. WV
DEPUTY CLERK

 

+ against -
ay bt (RoBertont anid Ruslé COMPLAINT

awe W. U nescazwery under the

-— — a Civil Rights Act, 42 U.S.C. § 1983
Sunt 9. lalapue. tha 2 (Prisoner Complaint)

brsa Mes Eg

   

 

Jury Trial: ves C1 No
VANILLA (check one)

   

 

 

 

 

 

 

Senn Wesel Bivens! Pes Que
Et hihawts
(In the space above enter the full: name(s) of the defendant(s). If you ete
cannot fit the names of all of the defendants in the space provided, ooo no ~
please write “see attached” in the space above and attach an aw y
additional sheet of paper with the full list of names. The names a

listed in the above caption must be identical to those:contained in
Part I. Addresses should not be included here.)

L Parties in this complaint:
A. List your name, identification number, and the name and address of your current place of
_ confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper
as necessary.

Plaintiff Name Do Moat Ge ‘Bl ick
I D#e__ NM3413
Sci

  
  
 

 

Current Institution _

 Address#éq io
gp 7 : fy

 

 

BeLLetomn é, PA

Rev. 10/2009
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 2 of 39

Pro Se 14 (Rev..09/16) Complaint for Violation of Civil Rights (Prisoner)
I. The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named i in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Demrte Black
All other names by which
you have been known:
ID Number DM3412
Current Institution SCT AT BEN wey Tovunsitno
Address 207) Teegeruttesk Deve =
Geli veut P4 iw PPS
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person's job or title (/mown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

‘Name . Q as oy lvanicd Poo ya Osten f }
Job or Title (ifknown) Haile Pris ravd Decr coal | Lrsd aye

   
 

 

 

 

 

 

Shield Number
Employer GOVE Mperess
Address Lol Secs Trees Shoter~-suty Side
LH aQiets Aiunocs Pi zued
City State Zip Code

[ Hindividual capacity [_}Osficial capacity

Defendant No. 2

 

 

 

 

 

 

Name Servint S. VabaBai sai,
Job or Title (if known) Brawn Suweranr | Cove Rone
Shield Number
Employer Boinsl Splat Reoued ve Coan And faece~ Lovesey
Address Lig) L Swutu Sort ShatteTasury S160 |
Warertsbapg PA cricr
City : State Zip Code

[ \}iadividual capacity [1 osticial capacity .

Page 2 of 11
Case 1:20-cv-00938:-MWB Document1 Filed 06/10/20 Page 3 of 39

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

 

 

 

 

 

Name’
Job or Title (if known) » ies es testa Api
Shield Number 0 evitys Dex Srey REE, wr Edeereny
Employer Pessntsdvienics Berna ek vdeo Api? Coes e-Cee SUM EE
Address ick Ser Foouk Stress ~suip $1b0
Vaertsa unc tA me
City State Zip Code

| individual capacity [i Giciat capacity

Defendant No. 4

 

   

 

 

 

Name DEL aw et Eail oF Ce ee o4 2 pe ot fi sail Uigntd

Job or Title Gf mown) : SEO T SED AAL af Ly ro)

Shield Number ~

Employer ; Dinan: tlt of Coops ie i OMS oF Veu ps tlie entT4 - ON al
Address | L 420 aT: Ethn ploy holla .

 

igduistisbartet PA ese
State Zip Code
At | | Individual capacity [eC rticial capacity

i. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are yoy bringing suit against (check all that apply):
Hes officials (a Bivens claim)
[UKiate or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

MA vtesderenY 474 Sec. 181. ited, Consreutental lot Clary ANd CAUSES OF
SIATONS £ Tug Iced Gamer He Cousietuy KORY pute jute gre i noun Classy | .
L e (| he @, ) ta cay AicLen arent

RAGST bn, gig \auis 21. \ SEL, a f iL. 3 Due BLESS | lecal Ses

Wea al SonTence
Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. if you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 4 of 39

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

mm

Wiens Incaeceeatye, tletal seuTencé .
Adeiorenr N74 Sec, 1B .v\os, her L see 4 C13
: : . Maat seule

 

bs bse ect Claus ties puravcexertro He eu

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 US.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages ifneeded.

Ulva Tscacererqa- Pauclt pep Her CHEDTI Mrs Terte and ADDED ET
ONT? WES OATRENAL pay DATE, SNWHE HE TS ENCANCERATED oy tes Tree
ELAS OF TT AND DEOARTHENT oF Co @idecTicns 15 HELPING Up For parole hosed,

Seb atactes tavel surt wt pode Seaud ts ddecmisteerivi baer Be

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

[| Pretrial detainee

|] Civitly committed detainee

{| Immigration detainee

[yo Convicted and sentenced state prisoner
[| Convicted and sentenced federal prisoner

Other (explain) LEGAL thaw ctw wick CEs Hew wy Det & Pwd bead

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Ren NO VASA Boawdk oF Root rev AMD Pwele
At Paddev colayion Heating Sul~S,3013
fEL Atiatiich ctuil sury Llenal TN CAUCE AT ost ave. Reawd

 

=~
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.
fe ph. Var, b o
Det & feansdlVvewta Ceste ‘BoA Rp  uoucey’
Cero

AT Pénale vialatrey Yeading Mes uTone, g NE

See prtacied devel Sure tleGal ricco aryl Bede Renud Sly §det3

Page 4 of 11
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 5 of 39

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

Cc, What date and approximate time did the events giving rise to your claim(s) occur?

  

h usr Ly a0\ Blortenateet)
Suly § 2o1B ar Pawlet viAatcod iawn (s aia Fee. +licgel.
, FR CA RLERST EC Op)

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)
THe Puade Oca wes orvaiven THe OCAOO ADD THE Tere THAT ws NeT Lteneed
TW PET ECARRAND TI was ADDED Te Hes ex arnd et Dark To Trodease-

WLS Pome ok A CRIM’ APE Ty HAS BEES Coneenjentiie Deyawacent
ct Cervecttets of EMME IVANEL HAS HELD PAitionese Plait spsibt A

ue sree Cometh calal IMSTHUeH AT Diywentecuship, Cont: ment Slaip anid
CAMP Hal] Prk emirate 1] ty a] Sami TH Lae COA Tr epl. Gecwcda Lacstaw
Vv. Injuries ATTEM XS SIGH MAX hee Has ExpteeD. Belt ACERT

    
       

    

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Tenn sulvant Depseretinr eT Cpepectens HELD Rb drones Ree
Uligees| Tncawceratxod

 
 

 

g 2% () , aD | . p. p .
Seto es cuss Su|vanita D oaite GE ler ast paid npalé Atte vrs
CATLIN AL MAX DATE EUPELES,

VL Relief -

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. .
beagle Vaclatznd or US. Cousterurzom bi Fess baie Claus Aes \ s ec.| C13
DELIEENGE- Bou clare(~ Poe Lileual twcawcedarigi Darcacees ~ False Leeroy

. ; lar 4 « £ in A lA Vt
LAG3 Clatel -to2 Veelarion oF urate o HF Arp ents

SEL. 3081 (43 UnS.Li see. Goce) (Prevanteun plarstice nad Reeve FEES

LF Detans erane om Cyeeplarnt J

_PliNeyTaee Daeracks oF S$, BD (Five geiadt
p Fs cele Paltase 2 Metal Cucaecéieateops

 
 

Page 5 of 11
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 6 of 39

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

VIL. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act ("PLRA"); 42 U.S.C. § 1997e{a), requires that "[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted."

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[4 Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s). .

SUL Carte Yell Sel BeauewToensio, SCL ¢ealwiesn slip.

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Ty Yes
[| No

[| Do not know

Cc, Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

XI Yes
[PX

[| Do not know

If yes, which claim(s)?
eM rnisreonye Peviewl— Appeal Te Coritonwea He CoeeT

See _covilsur og, 3 Eisen Liviwaticn Kila act NS. USC, soe [¢UT
ADMINISTRATIVE LAA Ponies Dive Genoeal Cari sigtt - ADTunicaticn’

Page 6 of 11
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 7 of 39

Pro.Se.14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

De.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

concerning the facts relating to this complaint?

[ Yes
[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[Kes
[ ] No

If you did file a grievance:

1. Where did you file the grievance?

Chode Dawed, hdecimcspeaerive Relzee , Ce niaiseyl vant Boao cz a
eel e:

2. What did you claim in your grievance? a - P —
§ epew stat a7 fouseies Sf Doct Ri ne Due Process -v Folareaor Coustirea serial RILEY

: Lmneh te ot Daye
me fies was ADDED Te Catania 1 pas) O2TATNA] ECAR,
THE Mas Dare eons Dlegal and vielaren THE Pruclees Comssidubvosal Betaygs ,..
COMET Ti. crltulatrenl oF ExTinnid e(axn Dak of Juptly ao beg To
FALSE Toe wperton teeth , :
3. What was the result, if any?

     

     

  

| 04% 0
We Delay ce Desoaise ts o% THe rode LOPked neck THE Vetere
CSPONSE

       

\ THRE,
4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the.grievance process.)

SWlorUpep A Fepewal Hawess Ce apus TP en nse lars
Marble Disierey Couer - 24 \S-ev- cof HF - Sir as now deen deeded
Yes THe Cnievancl PRHESS ts coneplete:

' 4
Conetotu AM, Coser ee eT eS DERTED Fabra dog acl
See EldETS A- €  (BtUduse oF Dey °F Phere Beary,

 
  
   

 

Page 7 of 11
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 8 of 39

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

F. If-you did not file a grievance: .

1. Ifthere are any reasons why you did not file a grievance, state them here: ©
“ . a - ote 26 COFFE oF Gentex
gee. metnoncn eas Lenere— Cortrtenectarfte # Vennslirasra Govennioets OF Counget,

Es.£0 DDHINTSTIEMIE Review ware] Gude Brad on Sept We.

Gude ‘Premed Devs wot WAVE A Gateveniee Su Stentz enly ADH mished ve
OWite .
2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Tru Sy, Jala ber, awe Ww, Haaaeery, Cusle Qed
Vindboely h, Barkley -Boaup Secveqan~
Lit Hsien - Dewectoo pp tue. Coat Brand , Adeuidundve Qu reac, DenrEd

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies. ,

86 AT ACH ED- Morro ~ Cevel PA: it

“ - A is
Trike weit ot Hawbtas Corpus (bepes t) 2S ~cy-oegy7 tu H ipplt Dshecd Cncetzt
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIL. Previous Lawsuits

‘The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,

_ brought an action or appeal in a court of the United Statés that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury." 28 U.S.C. § 1915(g). ,

To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

  

if yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

 

Page 8 of i1
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 9 of 39

Pro Se 14 (Rev, 09/16) Complaint for Violation of Civil Rights (Prisoner)

A. :

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[4 ves
[| No

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s) <q ricgiier Ne oLAIMT mc Ba dl
Defendant(s) Pessuis, wast bound £ Palnetic nh Ad Fevale lisa Mesiw Deut 3, Dol ase,

Mfowney Gengesf
2. Court (if federal court, name the district; if state court, name the county and State)

 

Uxpole D: isieicl] oF Tepes uA YAN TA
3. Docket or index number

BiB ow 1344
4. Name of Judge assigned to your case

U parsiaaty Sudae Uae Voit c. Cael lsoab

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[| Yes
[no

If no, give the approximate date of disposition.

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

a No apo tal

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 10 of 39

Pro Se 14 (Rev. 09/16) Complaint for Violation of Civil Rights (Prisoner)

 

OYes COROELT dnb.
(me

BP MoT THe anger OR

  

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiffs)  Deerinée Bladh
Defendant(s) Dz sins gl tant t PBegigd Pobadeon Aud Kawele

2. Court (iffederal court, name the district; if state court, name the county and State)

Uxpole Prstecet at Passtsa laste

3. Docket or index number

Bis eV we Coif?

4, Name of Judge assigned to your case

Cancboy

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[Ao

If no, give the approximate date of disposition Tull ay. je
. 7 <

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Disnafssed ~ thovcal on fyi) DeKerbD ~ Uo wdobsee tur ExTELED TN nog Fane

Page 10 of 11
Case 1:20-cv-00938-MWB Document 1. Filed 06/10/20 Page 11 of 39

Pro Se 14 (Rev. 09/16) Complaint for: Violation of Civil Rights (Prisoner)

Tx.

. Certification and Closing |

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11. .

A. For Parties Without an Attorney

L agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.
Date of signing: Sune Bote

Signature of Plaintiff = «(ot 2p b-
. Printed Name of Plaintiff Ne ALM iC ‘Bl ach - Pre S = ~~ ereney

 

 

 

 

 

 

Prison Identification # kM 34i2
Prison Address Sel Tasictulms Deive
Oellituare PA (4 g23
City State Zip Code
B. For Attorneys
Date of signing:
Signature of Attomey UNASLE Te obtard as art CeNey
Printed Name of Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Cade

Telephone Number
E-mail Address

 

 

Page 11 of 11
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 12 of 39

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA -

 

 

 

Petitioner/Plaintiff
Civil Action No.:
Vv.
Defendant(s)
REQUEST FOR APPOINTMENT OF ATTORNEY
I , Petitioner/Plaintiff, request appointment of counsel as provided

 

by 42 U.S.C. §2000e-5(f)(1).
1.) I have made a diligent effort to employ an attorney [check appropriate box(es)]:

O CONTACTED PRIVATE ATTORNEY(S)
(List all attorney(s) contacted and state why each is not representing you.)

 

 

 

 

 

O CONTACTED A LEGAL AID ORGANIZATION
(State when this organization was contacted and why it did not assist you.)

 

 

 

 

ev. 5/17)
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 13 of 39

5 CONTACTED BAR ASSOCIATION LAWYER REFERRAL SERVICE, if
available. (Siate’what assistance was provided.) ,

 

 

 

 

2.) If unable to pay attorney’s fees or costs - I am financially unable to hire counsel
(Complete and file Form 3 - In Forma Pauperis Petition)

3.) I believe I have-a claim against the following employer (Give name and address):

 

 

 

 

4.) The reason(s) for my claim are (Give brief employment history with dates and
specific reasons for lawsuit):

 

 

 

 

 

 

 

I certify under the penalty of perjury that the foregoing statements are true and correct.

 

Signature

 

Date
Case 1:20-cv-)oaaa- MWB Robumenty, Filed ashigi2g, Page 14 of 39.

Fem Tye caple LsT# tcf oF eens Y LAR EA

TNomente Blael
Reo St , QDrereouste
Vi .
‘Ranesrluaen Boned of Feowateat ana Pawde
cunsd( varia Dip4aytnr ot Lowetcrroy For
Tee Syare Cownecrronal Lasrrartonts

BETENDA NTS

> acs rs 4 (welswer heccou AuTH oe zeh BY 4) | S.C. set, 1423 te WED WES THE
S EPAIVATEH, Unde Coloe ce Stujelay oF THe etAUTS SteuweDd BY THE Consrerarsen et
C pues 6

THE li ALES S TAT R ve ACTIDy lat Cot yds Tuercprctigdunpee AL ti 5S C.

    

Se 12 Shama los 128 argsFlasatete, No mre Black, ets peclawcteer Re [rer PeRS4ANT
we QE USL see. aael quo 2223 Rte (Sees oF teneea| Rule D osuanete ab USC,
seu DU ayes, B53 dey Gowweal asane, USC. sec. do-aers RCE Sab; 2B WSt
see223,/ Lacwigee BladLs Claret pee tajancive Relter yws 4uTHCeTZep BY ae USL
Seu, DAZZ Ana Dae, -
2) Tae Useree Soars Decrese (oe oF Fes ae 1A Approparate VENUS UNpee,

DE [LSC see. Batdoveas necause ars wreee THE EVENTS Cevintey WESE Te THES

» Plaine Someeae'Rladl, Ro &, (Rrereeueia, x ArA WAS ATAU Treiés MEN TTeNE

Chatey SLaWeiced,

Haetid A freckles ot THE Feanaculva MTA Boas oF Prose. ANP fnde pEN THE Custeyy oF
THE Depaeretent oF Cowpectins of Rernisaloaeca Aa A CONVECTED pazale Violator,
Less CHR WENTY CONFINED INTHE TEninsdvanta Sate Cowarcrronl Lasterarron AT

~ 7 ; ‘it...
Beandilowsstirp 201 Lusperatcon News, Relletoure, A. leBo23,

UL perexaapirs

 
4) Nese 4:20- cvPoo 34 AWA J bogu pent vA HEANY Sammie ge (15, 0f 39. fed

THE PR awsvlvaatca S: Tate Conc crcoual { pesrerurcon ts leqatly RESPONSIBLE Fok op cearrens

Q. ny \vauica Sree Cnewerrvon Laser bork FOR THE TMTAUE OF PLCS CME RES And OVEKSECEMG
LH HATES THAT HAVE Veolaven pana & ANP THE parelé BAe) P\ACE THEM ENSEPE THE

Lceir

Soap Sy \alagew, JEG, \E nos WW, Waaucwry, Less Heswa Awe He berenpgatrs
row tee Feutsyluansca Benen oe Re RORAT TOM AND Cao. dle Beaws MEET QeKs AWE THE HERB eLS

WHO MALES THU DELESIOMS Au BEYER MEMe THE DELTS ToS (1. Buvcle le vrelay wes)

‘\
§ aXe Lo ede rcous\ \ esrorar Teh Fore eA pAvéerann veclare PLANS CasTeby.

—

SANCIEOM on Hus | HER GREENSHEET.
sy \wese frndle Rosen MEMRUES AnD THE \ bp4 RTH by vx (owwtcreons o% Ces Luanca

Ati BLINN Sued SAWY cy ruere ollyecal CAPALTTTES . \\ NDE Rie Cw p 2h, aS (ey AS

THESE Parerces leave CFECE, THEE PuePLEesspes AUOMATCLAMY TALE THEDR place om TUES

\ + Ree, See f,.0,8 c ral A x _\ & . ( iP e

LaTeaT EO, Seb lad Seb Mireles are Law leecenuee Upuewal Treves tone,
, _ Le yo y . ~ 3 .

Cis ONL ,PETENTy cons Fee THE TERY ADSubclayegal on pagi ASX aro P seale Roxen

ES VESTED WISTH AUTHORITY fo MAME DELES Kens REGARDING TH GRantrin ey Vale

oo

and WeveKrdh of parelis HHL SET ENG CoN ACT CONS =e oN,

‘2) TRegerls Arip TABS erotic Lore | Ns, LS, see. Ae Get, \. acso Levceeartend Recor

he WO USC see eens
re P cson na be padeTcoais Upiné

Carausied Unde THe RoaserWviace (eas THe TR “ARS UBILAT conk DoES Met En in

a
S macige MS THe AIGUy yo An ADRUCNESTLAT IVE apeeal. No EMWAUST HOM OF ADMINISTRATIVE
é lacks

Rennes CAM BE ReQurweD WHERE THE RelEvanT ADMINISTRATIVE PROCEDURE

Suc. 199 7igv A s Stepulares VHAT NG ACTCOMS SHALL BE Reruaut WrtH @es peek

 

sec, VVE3 apyrt b avarlaace ADELE STRATEVE REeedres ARE

   

BUTHORLOW Ty PROVEDE RElcee oR TALE ANY ACTION winatso EVER TN WES Pome Ye A

COM OIATHT A CLORD ENGI, THE | Rtson Leraaveon Reroans beg EyHAUSTICN OP hurrereny

BEES WoT MpPLY, BeLause feans lanes IMHATES HAVE MO REVIEALES OF ADetiuts Marwt

  

Reritiry 77

Ls Corea ¥, Conant. Bk « Coa, AND Payal te, 437 A bd AZS, Gob "37 Cr Lona at)
‘Born ¥, CNaceen, S32 Lis =r Mod. Wi List lS. ce} Bevrared|

\saves vy \Naer sat is \\ iS 13\, 22 deol) Revpact God At We amorehty
Curae v Meese yee TAA A Me L N.C, exw, gee) To Romace Roly of Rrereenen

 

 

 
Case 1:20-Ay.0R93% MEP wPaeumental Filed, 9G410/20 Page 16 of 39

% soe Tub FAreNe<s ACT, THES Cocterss TuRC pcre £6 No lewete Lenten toe
2 t A
QUESTIONS SurTABLE Fou CUNSTICIA The unNded WO lA, S.C, sec, \Ye3, Cosserurtona|

ToRTS AniP CAUSES OF h rcoms EMpl LED unnee, Cousterateen, Jeiergd£cr Tou WAS Bacal

 

ENGAGED HTS COURT BECOMES VESTED WITH AUTHeRITY Jo ENTERTAIN oy clare
POEHtcATED up 7H pave Law £5 Well AS Clatpts Ai rsTally cipipew Sei iGee Pl CHAT CEL
Clarets Fee Ti tet eve Velrer AME AUTH ORTZEDH CY ae U.S.C. SEL, 2263 -22E4,

 

Covel sury Reowest
@ Ln ACLHHD AS LE Wirt local ewule leSey, Pla EMTUPE, ACTING THROU fee Se,
Drercomene, Kes pecrputy ASIE THES COURT To PERMIT THLS ACTEM Te preceed As &
Cove Neco PURSUANT Te 413, U,s £. S&C, 1023, Bivens jCovssrerurconl Tee
AND Causés oF AcTtenS rmplced by THE Cousterarcen, ae USC. SEL, Adel 23a,
Ag, U.S.C. sec. deny 2€1, 2802 by Hewews aéaia, UAC, rou aes RLF

Baio, ,aY | USC, Set. 233... Rrcrresen Ls BEQUEST ENh Fou a Tuy Tain.

(eusterascoual \Nartace Cs rs -Bryenss Caus Foe leas Lacare ce ATEN

Pi, EMTLFE SEEKS RECOVERY oF THEXY CesT IM THIS SUuET-

LTT ene

 

 

 

 

 

ho

a v S

4) a@ USC, SEL, Urlgilos 4B) Pe cemune. Wk
bei3 UWS. Nesr, exes ISWUBH | Ulerrea Ssanek v, Alene cel
Rercrseue Necues THAT THe Racle Renn [Brezaua| THETA Ples M uoe cesar
WRATSE Tht LoSUe of Gevewnetentt Meuer LL Boracil oF Plea homeesren,
& OB3euy te THY Tye POTAT TNLREASL ts THe CPEENSE Level For cdsifucl ted GF
SPATE, 3) ConisuST usery reuer REGARRING A PY Sot BLE APO ex.
Sex Ceres Mar LIC, N..20 SENTENCING Gurnelenes
5 KA\A Ase \% aera es Cone $24; 2S53) Pies d covereur Suboj
wy Wan tHe parol vawp ADRED Tee onty Verrconnds puccrnal maviequey DATE
Urolaven THe Plea Maazement of 1-90 HEAR PRESe SEsTENE oF A Tubeaally Terpos®
SeeyeNe. Wut Qrerreuen oer WET THE Peal L Bead Te SEave A [0-D3O
YEA SENTENCE oT BEING PAWoleh APIER Gervicouen sedi A PeRCEHTALE oF Urs Tete.

( See Guster A-B - Condercons Ou crirparrie] WePARAS, OLNEL TO Lelerst of prasief RExgeit)

3
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 17 of 39
OF UTS TCH APTEI@WARD of To RE RELEASED on parelé May S, e208
1 ferereenins Gee Odaole veolATIon of HIS NEW CoNVicitoM TNWIHECH Was
A Count SenTEnce From THe Boar of Common Pleas Nau Pata County, OY
THe Vonowg eee Suace Aupwew De wlendr on roe (37 pay oF Sue, 2012,
>) “Vuts Game Ts A TEC ATE SENTENCE UM EAM ING Scarence C&ley THe
Gurpelraes). woe rearearate Parole: Tree cwearren po January I4,a02

ye Same is, mois, CT, mm pear Cmia) Stele AssaulT (Mal rc Frnes| No Cost, (3)

  

. . 1 .
Frye MoMTHs TIME SERVED, Dauyeen County Herson. 6 ce

 

eoller Steer Couns or Lorie
Zz , Rit GeO Rite, . si > peo sO a ft bo p iy ses
13) CYETTONER SS NEW Tripgsid Stnfence OY THe Coniey ce_Lortrtcn Teas Dees
“ ‘) oo < "
Met p eccene Leteroutw's Curated tax DATE of Sune 2ciT.
Tes @tcArie 4 VeolaTeoen of Proele ana tue Rncle Boned calculates At: oecicnal
SENTEMCE OF Sumé 17 2c17 AMD ExTenbed tr ye beewuswy 2,202) wrtteur
%

A PEVOCATEOM HEARENG, IHERE LAS 4 paAwede Derentrey HeswrnG HER ed July $, 2613,

 

 

Convectzon Foe ANEW (Citerrmial CEEENSE
Blea MEV SEM TENCE Ls Tei pesti en THE pardee He Stiavtcé cf THE Tim
ORIGINAL Teqposed by THE Ferns ylvajira Cones stall precede THE COMMENCEMEMT of
THE NEW TERM THpeseh IN THE Fol [oWlen4 CASES:
L.lea PERSON TS pancled Frort A s74vé Coeeicirenal ‘LustatuTicn. AND A NEW
SENTENCE Te{POStA Or THE PiRSeA Ts To 2 SEMVED IM A Save INST2TUTEOM.
a. le A PcRSEN TS parclad Feo A Counhey Prison AMD THE Ney SENTEMLE Tet Poseh

Lipem HTH TS Te BE SERVER LM THE Série County PRISCH,

TI kw Al OTHER CASES, THE StRvEce OF THE Mew TERM pow tue Late cere sual

PRECERE COM ENCLE( ENT CH THE BALANCE OF THE TEP eeictnaley TH Posed,

 

 

ea BTHG L. ABR TNER + A Boatd Hemain CRA Rey RESemTarcve

 

Of THE Read Leite Coniddds TeTEMUTEWS 7H HEARINGS om THE BeHaie ce
THE WOARD,
Pade inel-Tyoo marteces of He Board joRA Reard member
Aub A WEMATHG EXAMENER,
4.4 Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 18 of 39

a

CTRL ef THe Fetlewrtrtas
WITHE RIGHT Te A REVOCATION HEARING THe RicuT To WeTice of THE t¥ACT DATE Ama SI

Pepragen Se

(ay Pesce eine BeveCAT Cont AEAWT He, THE pARoee wil BE N

THE cary aT THE Wevocars Tom HEA crles To BE UEM!D BY A panel (ip lue RieaT TO RETATM
Coupstl THE RIGHT 2 Fete Counsel LF UMARLE Te AFFEeD OnE To RETATH Counsel gard THE
NAME AND ADDQESS TH public OFFENDER.) HERE re Rw PEHATY Fog QUESTIONING faupisel,

(iv) We eiatT 72 SPEAK To HAVE Ve lim Taba WIN ESSC§ APPEAR To Respond / Atpuese nT —

Pet miinTARY Evedeace-w) LHe Oa pest of AHEAMRING Ls 10 DETERMINE WHETHER To Keveke

psweli and TAT TF REVOCATION T6 So ORRERED WE PADIEE Well RECEEE NO GAZ OET

Fot Torte SPEMY AT LIBERTY on parce, 6 ELATALHeD ORDER REL ET Exesst »)

‘erereouew Ql wacved His Revers Turd WERTH ar we Yaaole vevlsvien
Weaving on July 5, A012,

J

[see DERECK SMITH Vv. Tenniselvanita Bonen oF RoMTIoN AND ade ene SF, IU Ad 784,
7 .

aeit Fa lexes DUS C4 tl annie - pARage A} Ais xs om comptzes irre we Unerén

STates Censterteon oF Tue kk (esr face aver ot Aes) see, 13.
Raver dicen DEListey~A DECTST ew Te BECemMrixy A pAwelte Te 4 pation Ariat 4 Revecairen
“GR veclatcont Heat ny, WEVECATLEN HEAWTNG” 4 HEARTHG HELD To DETERMINE IMRETHERA

Pawel ce SHOULD BE SENT TD PRESOM ALTER A REVecaTEort OR VTL aT CoM HEARN,

As ATEcuMtcyl vrelatew beemice THA \) EAInG- A HEAMI ME zed Te DeTEMerete Wel etalee
THERE TS pRedsOie Cause To BElreve THAT a paaelee WAS Corte(Tiee A recemiteal Veclay non
éF pawelt. BaclC Tarte- THE Gy aisusened PART &F A parson SENTENCE Lotte 4 panaliz

weld wave Olea conpdiled to Steve Th THe padel ee HWA Net tea paneled,
The Road HeaerndS Ave AU MaDt Up oF PanelS= REvocatcert
(SEE Se chroyd Sey BO SUA) 15 Leecrted to clas ABSUBECATED on THE MERITS

A STATC Couey PRecteoiInh, THe pei POV STE Dees Me Apely ve Ha mae

 

+ { ii Cai E i : - | sf
Coapus pertirons FILED boy STATE petsonEds To CHALENLE Present ofrecals

Or OTe ADAM TSTRATORS PECIS Test,
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 Page 19 of 39

Ute i Cse, eck

   

See-Wure ve lungasta laecle Boned au F.3A TESTS
a . ' .
(passed DESLT PITHARY panels ARG NoT Lee TS "Soe, A Pacprses of Seliced PASH (A)

At Ss TATUT ORY, panesconis ACADEMY beds CFE tect collayewa\ Review of Pectsrans

REVeKIMG Goob-Trrit CREDITS unless TH STAT TES PaovTpe row a Jurreral REVI oy

 

ef

OF THese DECTSIpAIS ~ REVIEW THAT UNDeA SEO. D3SH OO, 00. A PAESCHEL prusT puKsse!
“Tae Qc usvivawra Focle. Beaed ts He Daserplruaay, Panels Fee THe Depawrrcenr
ow Commecteyns Jue Depaerear or (rwaecreons LS HoLbIM&y Qrertomen wR ree

Pavol Boner row Aarlé viEvlaT cos yi3 b 66. Stare Corsecteoud Lystemtion -

tu) (,\ 5, t, §, i5&C, WiSGaiQ. LS THE PRPVESLON THE Peale Raed - +S USE Mis To wxTend A

 

parole VEclsTezs MAVIMUHT SEMTEMLE STATE Ey PORTIMEMT PART
iS) Tne CONTRACT STATES we Pererconen Malas qo Bt Release on PARE Ly He violates
Ho Oaale Ral les And Rey GATIONS, ke wea Pb SEnve THe -REM AT PAL AMIE of
VCS SENTENCE, NUT AN score SERS ADDED Bute ats carucal max bare.
te) Ln THES stTuaTrend Rirsrromer WAS CONVECTED of A NEW CRTMe, THe New SenTence
WAS A MITIGATED $OnTeEnce Csenrence belo Gurpelencs) Anh THE ET UTre Ne
WWIAS TO SAVE THE 2eMarninly RALAWLE oF WES StNTEMLE Feo Jane aeg
Te “Sud EAL SCT, os a STATS CORRE RT com ad ra LELETY,
y) ie METECATED SENTEMLE DID nice Exceed C Ge Pass) THE cetetyal HAY DATE
Ve Posie Romer Abed y PEAS To OC reresewt o2ter sal sepyepck waited
Vevlaes rue, Coeds Bonus commeccr |acaate ted Ane cue ko Boy Fete CLs,

Dus hee

Ae59, (SEL ATTALHER PALE) .. CONDITFONS Govennitnts Pest and wep Ade,

 

ornate meters Cenetnsuesih 0 Reuniovloanen

 

& 9 Leertarenus o on StuTENE of Total comPrutetiny -THE Couer sail neT cease, A SouTeAe

EMT open} CeevecaT com) Unless cr Femas THATLO) lwe DETEMDAMT Has Been

 

 

CONVICTED oF amevHbece rk My L4G Conducl of THe DEFEMBANT INDECATEA THAT cf fs Leueel¢

Tyak Wi Coty AMCTHER CREME LE YE £5 not Crip soned, eR Gy Sucit A A Senventh

ere ear

Ls ESSE TEAL te VENA ECATE THE AUTHALITY oF THE ouRL » i CAP TNG REAERED ~ Hew Here Sal

BEND REVZLATEUA O% LNOREASE OF CoMAary ion OF SenTeNch Ande THrs secT TON EXCEPT ATER
cna : ope = = — NS ay ET g

 

 

 

~ ~ oem “a. ~ eye
A ACABENG By Vuh tod THe Udey SUA CONSTDEK THE RELORD of THE SENTENCING Po LEEDING
LZ

 

 

 

 

 

 
{eGagey WPS Gu OGOSS idVBcoaBogument Devbilpal OG/A2 Page AOrOl VO wiccort

Man BL Elecuat Teh OF Seer

 

BoC Terk Deneagey wore p pedi,

 

i) h, A ator oF Sau LAW Anh ConsTy Tutceal Due Powis ’
Cte Me Coeds THAT THE Pande VeclaTeon o& Sune 13,903 wutit THe Vance bawen

: — —
omcalares WTS oRCatNAL WAX DATE OF SuNtIZ pon Te Vebeuawy a, de°3D CALLERS THe

 

ent Wwe cea Bala Nob et “Danig WL Bev HE OTE TA MATIMUM & ENTEMLY Lye ash

ce

‘. ww cad ~ - .
sre ennt He Ouocte Beret cs not & Court or TupiclaAwRy-

i \ve Canale Bonen CalculaTeent ot Oe. ViolaToRs MaxtHUr, SENTENG pursuant To GAG Sse.
(213¢ By LS oN COMPLET Wirt af, Sis gIBO US) excl) oy RUTHOWAZES SEMVTLE OF THE

Baran’ ey THE THR bp BL ACN AY be poset WY THE “tent ot Cocsan Rew
aa | we ExTeashép Tit’ ‘CREATED AMD Teqocsed Voy THE Fande Bonn lox WAY oF Caleulatrod

PULSaMT To Gl ELCS, sees b12@ay9» Ls WoT Wherifen opty (ol

A
A038. Sti. BO)

Anh THUS CAMMCT BE ABDED Lyte Sta eECe of THE HERP < ENTENCE , Osee aciaryep GQOvERBOg S ETE FF

GEMEKAL Counsel

Sep ERAT EON oF | CWE WS OF Doctecé Veolaren.
of) Penmovtuancea leaal DeFencTCoN oF paws xs ; ‘A pemtolgraAl HEASS FoR DTSCH le AUN |

: ee
TREATMENT OF PRTSONERS Wie Stem CA pabir 2

FREHABCLETATEVA curse oF Tae ee ha :
Use te ( penaouwieal TH Ly Rel Wemaewsent Wi S; vate Boawn ot Yavcie, oS ha hd sei gael

secre, LAR. Sepzeattva of Vewsexs|

Hie AME Tule TYPES oF “Teme. 4 parcied PeRsont CAN SEQVE AWE aA pareele | 2

4

x |
p Velroutnr [nae -( pursuant +o lol A h.CS CS, stu. Gi38 1B iy cy) AMD

dy Time msc Gvonst mnie -\euesuant to GL fi. CS. seu. LB@C@))

(y\ Pts. 2. Stl: 13S ayy DEFINES Tut EXTENT

EN VeWVENG ConVELTED parole veolaTow’s, And

ore parole BeARD BUSCRETION tn aTTens

»U | fi. A SL. WIRE ngs ~ Gxeves THE Bean DESCRETEON Te WE CorW RT A pmecld violate, dnd

2) LAR. LS. sce, 3S eD)-Grves The pAnvlé DrgceeTe TY REparole A pawele

Vicelatonw

| secrton HB Lens on byecurve Pal

daag oT Desererrent (oe > Beaet or Sek luccl WS JERETORS of Avan. Scheel

 

    

Va Sept. ot _kduc. 31K Add. SSI Ce Comeau 1497)

 
Bo a: j 10/26 Pag eA of 3
(GaP C:80 Sv: O0R8B VANE OGUNEMLA FEIEAROMO?B BOOS FA.OF F2 as
QO. bv WCTe THE NE CLE SSAIQN STATUTORY Au TeaT ION To Cal late delcautay c
od Tie th Govdstan dry oa yo AbD sual calutlitgod to A pawglen porseoat's

Maktmur, Tey wi con wars c@t erally Erie ed Oy THe Couey,
Owerins v, Spee Leas), BUS C. w90, 5 Wes 4a0 S bed 194

rm) bs : \
Vaeves roms tN Cousrerureent THAT Nor sTaye SHAY HALE AnY Law Compare ing

 

OBLIGATION CF CONTRALTS Dues Not EXTEND To STATE law En Acted REEORE
4 ; ;

Coasteus Nii COMMERLED IT'S OP ERAT TOL.
33) aor etoyeni Lene Bélywus Eyclusrvely re tHe Learslature' Te s.ng

 

CoMmAcHwEALTH oF Pennisy ly ANC GoveRnows off tct o¢ Ginewdl of ere, Lerex,
eeped re Retort Lonnie woealtt oF Penintse lvanted Rosen ct Feowarcen
and Thecle} A £S Cle AR THAT THe pAwcle Brae) HAD Ad ConTENdeh Sy
Qrepeowit Uniiawkuiy Exttuped THe Tee of Urs EAD THUR SEMTERILE, But

AlSo WAS MERELY wirTH DRAWN Tort THe Rrerre seats CREOTT Fog THE THE

 

 

 

Spent ag Le Qewry ont PARAL, Auth ADDED Tr Te Ricans oe teInal Se NTER
| sce Oy Dace Vv. eno wants Reed of eodktron and Paste, Hie in Bile, Bie 30)
ABE, INT A Zh wic Zeit)

su Aca) 22 daisy (Tunes v. th. BA ck Peoe. Ana F

4) (assis lvanica Bemen oF (aca,, and Vawcle CRved WHEN CT RENCED A pacolce’s
Nowxatstaarcve heptane APPreMad A DELESCON WAEOF RELORHAETED Hie 1 seve

Id Mens BACK Tree ASA conVELTED paware veclatat. Ns et pacLeD ro Comply worl

O coms AMD Panale Coat UE LS, StL, iWi-b20%, BELAUST DArolee y REVELAT Cent
Eb ATA GIDC B
ROT RECer ee ET

 

HEARTAG WAS HOT Trey HELD. Leexs 343 Cf, (osama, Ch. Sei)

45h U\ E ( S sti, UBA @) Bs ts THE fooucscon tue Pxtotis Batdacs ustNG To Eyed A

; “ (a ,
faveli viclktaes MAvcetuet seared, Le B.OS, set, (1 3E ay @ stares TA pewreNeNT Page

 

a
Ste) IF Fut Practee’s RECCHHLITHENT £8-30 padewed THE paevlee sh

THEACSHAESSO. oF THE TEM WA Cor THY pAwolee weuld've BetH oi. e elie) TEA ay UrRemTY ow!

 

od
pAwale , Moanin PReey Qune 13,3012 yo Sane v2, 2EtU THE NEW sin tinch was a My Garéh
urdtlines), And DIN Noy CLE Tt coxctyta| MAY MTL ot Sane V2, de fT.

SENTENCE! GentreN
Syren IN A Parece Copsr wl

seer Lon 2.4 | Dopent steate Ne SUA ej
 &

Ad

    
CAR A ELEM, DPURS MREADY BECK ESTABL EMER HM | Ade 22 OF 99

4 . ; . L ss - . im : . _. 4
oa ee kné Please AY Le@daw on Padot& Ls Not DEFINED IN THE ACTi Lee

see Weruté v, Vennsvivanica Boked of ieee Nod W183 Loces| |
Dae To THE AMBKGutTY o- Lr@oar{ ext recle” UI G8. Sel. (ARE oy Qs.
Lxes REPEALED py NECcEsMaY teplrLaTCons Amd Cleauly CANMET Pass
te usreturrousl Musree, lHé CREDIT WTITHDRAMIA BETNG Enforced AS an Erven sted
et A TERE cerita AllY Tuapyseh ON THe WuRr AS speci Facally TReES eons CALE
exes TS ot owevioutcal Aurucery, RY JHE Paaciz Boa.

“

lol fs C8, see. bea) Hoeas. os LE THe Mew SEnTERCE ES Teppesed on

 

THE PALO Leb, THe SERVICE of THe BA-ANCE ot THe TOKM OR et N AY BY Cones euractt

A < y oo =,
Courytanan PRELEQE THE COMIMENLEMOUT cf THe NEW Teer,

 

=e

 

Tne Qirescomer's NEY Team DOES NeT pacceed over OR GintA\ May DATE,

 

Clemualy sue AwoVe STATUTE DOwEcTS THE pawelee Te SeRVE oNly THE cieccenal SEMTENLE |
Leqpeseh BY A Facet ve Lk Counx Ant THEM SEQUE THE Ne SEmTEnce BHproeb Bi THe
count, Ieee was semved wien Pretcouen, recrzven SS Five MoM Tree SOLVED (526 Yocder steer)
Esce-Counr a Common Plexs oF Dau Hin Corinth | Pocler SH ECT j

lie STAT Maes MO TNF OQWANLE THAT THE CHEDTY WITTHDRAWM ES Te he ADKED]

it
TNCuaneh 45 THE PAT OF THE BaLaie CRIGT WAN Tapesed BY TH o Peninisstcvatsr AMAT

(Ste Recker Sueey _CP- Pare over whi? 13), jue race Bean GS nieT A SHDECrA lly -

 

Ce posed BAY AND ONY SENTZUCING cianues THE Prncle Somed pues Cup suany 17

bol 6.08, StL Ltd we >. Musi Re Ce FCRME To THE SuPeLeAwey On DE, SENTENCING

CoB AQ BCS, sel. {71> lay , (| RLS, SEL, Vi3GO) © pemtQEs SAFEGUARDS THAT

 

 

PAVTELTS & PARCEL Thor] YaAvTHG swt THE calculateod

BELAUSE OFTHE BeAQDS DECTSTAL. IE NEW HAX DATE CS WITT Rudstoon Bageless,

 

se Orperiad ant Cdoiious, bipecvatrey oF Lobe SERVES Ho EGtTcHare pintoloawa

OQyecTVE ANA RUST BUDELETED Freee He ATT acHed AMS AU SubseaueHtT panale Re d2y5

- ae tog net i uM 7 .
peccsron Le Corensueet. | Cow LA (Beveus AXton

   

 

 

 

 

 
case 1:20;6v-00938- WB Document 1 Filed 06/10/20 .Page 23 of 39
22) \i Mime THe TetcY comes lene WAS A RERUEST UMDER $EGy BS, 84] aNd HOT A Subsecuceil

Ty 2 ‘ as . wee _
appeal. Ine Draen oF Qa caarcon doth Fausies REGGIATTOM DOO Nox ACO iq: VOCS EVEDENLE
oS

By BopwdS STATEMENT mu 31 Pee OBE SEC 13\ supercedes one SOCUETED SELTICEN

 

‘ if “ - Po
Ot Te Crewewal Rules ef ho MencaeaTcou beactece AND Vuock uti, Bul Pets Not Méntrod
\ As Cont séu.33.2 SHECH GOVeeAls CONSTOURATION,

i 7D A
33) Spaw v, Poawa ot baw bas tosh yn Panel, Sia Add TUe4 (P, Lommusdoos)

{ . ~ . - ;
LEA pat 12 As AGENCY Peo LEEdING ard NF Appeal THE N csentey Petron of Perticondk

 

 

Fou REHEAT NGY UNDER VHES SUCTCeN HL hoewer VGULD NOT BE peer THEed Te Amen
T'S RECT SToN AV A Lave Tre onl THO BASTS CRA Le Pee Lem CK RELTWLO
FROM THAT PARTY «
Wwe Pracke, Bomoo razared Blacll's percteut as an Le (rors Lemen.
(su ATTACHED LETee- Commoniwiealts or Peneisvlva nea Gevemnoia's ores
ot Centred counsel. }
Liaw Cover oih, vs Clare 344 Add @64 (f. Loaanauct, (atte)

4 | .
Lone SC, 43h. il “We arena To DELiSIes 6& Sances)

34 fh,
sa fh,
a4 fs,

SX 0. Conc SEQ. 1905 ~a3a-( relaTrn To PetcTcens we eelrcr)

Cone. $0, 5,637 ~lwzltrna to Peierces Foe welcet PellowrG Decrs ced)

Coae set: W418 -( gelatin te peyercens poe THE Goad)

XS Ps. Lone sec, 14s H- (Weletene qo pelrcy)

34) SCY GLY Saad AGREB Enyce antacutp ExisQrs ABC)

luc parwle Aawebetimy sal! CONTAIN THE padle NUMBER DATE AUD THE PTS a

 

YEAR Teer AnD BIG surat, LF TH. SIGNATURE [so BY MACK Hee Sua ii & Tree
WrIntStes Te TH teecufien cf THe paecle AMER MENT. (s€% Conditions
Govinntina Pavcle/ Hiparele, OwDER 17 RELEASE On panale | Repanel? 3
spect) conidritons ALL ARE pm Kole Ast rtturo |
25) ReauesT fom MELONS ERAT SON | ADMINLsTeATVe REVIEW DEEMED RENTED

WHERE AGENOY FACS To PesPoul in THT Ged Pays,

 

= » | ;
\ wit wwtnta Vell AGE v, De paes mine a (uarre Welemee., Suy Abd Bas
(Fe Comavy. 1964), appealen s7¢ Aad. aan Ltn. 1490)
2 hw Frosl Ramp FALLe RESpcAN Te ADMENT Great Review WET 30 days, Wuew

Prescpntne cub MITE EY To THE Preale Re aR). (SEE AtowEd Govetpols ecétce cf Genial dounsal}
(yas 1:20-cv-00938- MONE Document 1 Filed 06/10/20 Page 24 of 39
31) ey Tere, QV, Blac Exe PUICT ON FoR ADMINISTRATIVE RENT WwW

CHALLE MAYA THE cd\ealatcor ¢ oe MCS MOM Styne lL, was Donte ot

May 18, O04, BY DELAY or BesPonc GX THe Mauasle Sobed.
38) Vaclume BY THe SECRETARY Ty act ON A REQUEST for Retonscardsrroa of A Decrgteil
TERMINATING Glgar@atery Fon AraC worn AS bavS wallceces THE di BHT OWED
ATTO THAT TIME Hab PASSED, anid THERETON, ODER CouLD NoT Gt AppEAled,

343 Stee BAW AY, Vi Nepaoreeur et Perce \nleleaws,, S51 Ad unph\a. Comsat Ge)

 

\ .

\ne Teele, Caer PUD NET ANSWER RESPend Te Bleldis hynracs Teste. Kevrew
UM TER May 13,904 Exaut (@) rACNTHS LATOR Blav, Avuucs THAT TULS yarluee Te ex Ads T
WES AVALLABILETY YO ey ausy AbMini sre ate y tboics cs Be cause THe Prcte
TroHb piRrod. (SEE ATTACHED ~ GWERNORS OFtrcé of oumeral Cons e\)

o) Black CeuLD oT nporal vas AbprN tocar’ REVToW FoR REASoM Cracke Bowen
TATLEA To RES Osh 12 HLS Asvivnizsx RATE VE Revirent TMA TEHMEly Mammen ne
Cosmenwiealra Coes DENTED sai Apotal Porernen Bast ot CT od tele. a aon »

uy Black SUBHERED A Feneusl \ Wee oeVaseas Crwpas Preven Wit THE
| YD nisi leaned Measl: Vestacet ower, BUS-W- cg 4 ree agacuen Renneviuasad

Heoole Nesperet Vewsy cou GA — Disslav Leet er)
ay Suereritcod ‘Tp Renewal Couns, GeneallY ag WS

 

 

oF Avitou Pram, STATE CoUuRxT yo Fennel Cours, Genewany VOUS, 3: Set, itt te se,
L472 Leh we i137 Sel. Bie? Ae 8.0.8 Sti, i332,

49) A STATUTE THAT MANDATES THe Dental of CREDTT To RECOHMITIED BIRELG Paole
VaolaTer FoR, FrHE SON A LBEeHY on Paecle Dees ‘vxclere THe SEPERATION of PoWEILS

DOCTRING FOR THE Fellow Th RLASCKS,

* ij

D Vie patast AT \ wees ash AOE REMAINS UMDEFENED BY THe LEGTslatund, THERE oR,
Such A PHRASE CAMNCT BE USED AGATNST THE ATOMS oF pancle,

A Fhazie Goaed
3) i Dental oF RivodTrod CF CREDIT £5 TRANS arsed RY TH. <bean

 

e CNT A
Tent oF Pav | MONTHS, AMD] CR AEARS, REAUETING IN AN AEE) HALTUH

SENTENLE THAT WAS ORTQTNAIN Tet posed ad THe C asisyiwAnee Coser » Awh

‘D
2 VC BREAD RARE MW Be OCW REPS 2, Filed 6/40/30 AER Bove

» . a

Lol 6.6, Sv SEL, (41326 Aoi) ABE NeT CoaTEred unaee | IS fa.c C.d.8 & w2ties et yHE Overt

my & » .
{ wpe,” AS PUNESHH EMT FoLoteetes ne UNDER HO. P¢ Co. - SEC ‘las

4 : =
Cone ASA SEMYENCTNG MTEMNATIVE DOU fa. A det. Cove 203,\.

, : ‘A ‘ A .
U9 USC. seu. ise ~ \% USC. sec.3¢ 33 hes, | sec, | C\3 et
be 0. lh co {| aif ne Sug REE ( suer HAS ENTE PeTED THeS claus peeked rTiIohG

CONUIR ESS FROM PASSTG A Jaw yHATS @) MAWES bn ACTA O@eMEe tTHar wiks Lecal wanen co

 

 

 

 

 

 

WAS COMMUTER O) MALES A COTME GUQEATER THAN ST WAS WI HEM IT WAS Cortercred.
oh

(3) \wuaeases QUNTSHHENT Cot aA CTete Apt ET Was BEEN COMMLUETED.

 

Blacks PUNTSHMENT waS rNCRcASED FoR A Cidtee AFTER ST HAD Been Compirred,

e YeBaumdey >. 203, By que Cawde Boner.

 

cs owrurnal HA DATE OF dune V1 3eit
Necermecenar A? 4 SEL 11 L.tide cs AMENDED BY CNSERT OMG THE Foilcowi th

AN

AbD Ly contal SUBDIVESTON | (gy LF THE BEFENDANT ES CoNVECTED OF Tru errenses Tae Frost

CompmacteD BEFORE, AMD THE SECOND ATTER, A Rev ESED EDITfoM of THe Gurdelemes
manual Became EFTECIVE, THE REVESED EDITION oF Gurpelres Maniaal TS 10 BE
+ f
Nepicen to BOTH OFFENCES,
" . ¢ . ay , ‘ a
Vee OMMENTARY TO S& LBL CagTeened hes leeaTco, Nev LS AMEMRED BY

INSERTING THE FOHOWING AbOrTrOnad Note’

Sywe beer pare of THe OFTENSE OF CONVECT OOM TS Comet ENG

 

wher Subsectre lod U

Date ow by Css Ceeso Purpes¢cs , boa exaerple,

EM THE ACLOUMT OF THE CRIN ECTMENT CR IMFORMATFON oF WHT THe

 

Le Tay CFPENSe oF Convector ( ie
Tre ComBbucl CHABRUC £
Pere RDANT AS CONVICTED AMD Wears RETERMINED BY THE CouRT To Have BSEN ComEd
Rermcen Uireaie IS ATA Amd Ovrower. VE AU, roe pave of Oxceer a au
Ls THe CoHnTWell Tha DATE Fo THE Le Pf kecto Puepese>
Rerertoneuls Connect enn pate TS fegeuavy 3, 209% AND Mer WTS
oetérsdl Hay Dave oF Sunig 11) 200) Lasse THE Comy aclican Date

Sou SBE Sune LSE BEL AMAIES - awien oHeet, Combereons Aoveentny @aiaelif
REpaRale, ORnew Te REILAG. ork pande, Covenioe's OFFLLL oF GENE eu counsel, oan Eve Te
Rewmurt) °

Oo
Le

Case 1:20-cv- 00938-M WB UP. Pocument- 1 Filed 06/10/20 Page 26 of 39
THES 18 Tac Evin TE DETENDANTS CONDUCT TS RELEVANT Te que DETER Mond Thad

OF THEGUTAEIENES RANGE UNDER ey Ror | {acto ‘Claus.

be tbc Vv Uncren Sores, 12 32 J.C), BOTA, 2016 (2013) |
i (1481 | CA Valosa 34 Hu

AD REQUTRES 4 Couiet To Give. (eeRTT Ww SENTENLES TOR pew

 

   

CHARGES , Rar Trontie’s OT Fee Tome seeveh, % Me ntl be CorwunPias Caer P Wectey & Slee
BUS see. 2585t) p sesh Cwentt FoR PTO custedy—A derenpanr sinall
BE Giveg CED TT Tou nven THE Stn {ie CF THe Joe of Ir pe Lsotetcar Foe ANY
Tree HE HAS SPcHT Im ottrcral Dereut coe petog To We PATE THE Stareice
COMMENCES ,
Dawson Ve Scott, oe, 3d SEH, Gur Ne BLUM Ge i185)
Perron Cortpled tent oF pwtsert Seavert DID NET Ende PrTtT rest 4
Meee geause Dawsend TS STE SCRVTMG HUTS Te 1 OF Sy wu peevest WelEAass,
WULcH TS par OF HES SENTENCE AnD INvelvES Sone wa STerelecs npn lnoeely ,
Coca ptmaurealtly Ccawz oT Runs Peed That 17 posses SU ATeTEdy
J aaesbEcitem V4 THi Jupzeral (ove Ha Bos, SEC 13 Because Crreemen
CHA LLENRED THE Wicd [cu lairen oF US MAR PUM SENTENCE DATE, LemTep pTHG
THAT HE WAS tripecpeely Denes Cea 4s 4 Coavtctep pare é vrolatea
MADER THE Pazele Core &| 6, Lf. Set, VIS @) @ Get SR Sea see ceed Cas |
a Vi Gg. bd. of Cre Aa faaclt, (31 A.3d STA Aol, a, lesz ice
(tH Hay 33 BO1u VAL. By REMANDED BY Connie fh. Ba er bow. AHD Faeelé,
ee, Q. Leyes dip| (A. Jon. ale, cd)
Ldwaeds Vy p, Bd, oe teee, AMD Code, (Jee? C AB Pi) auc ten, Seen 234
\alnen rue. Pavel Borer apnea Thre ote Recttondie's ewrianal ray Bate
vivlaTeD re Pies NM wreriear 7] conteact FoR O- So yeh ret [dieet,
Tuma Vv, fi. Bad. er Res Aud Geli Aha ZA fel Doe, 8. Cored. Leggs
2g2((. Coen CT. Diy)
Comet wealth (caw of Ronis (apoE Gea
Bid hdd Tteq Stag wa fi, Bd, or Veer, sup Prods 1D «D CIOREE 5 BOR
Csecteoa To oF THE A>, cpitsqeatpe Aeeuct Law, 2 Fs. Cons. Slay, sez. 4)

i]
12
1 gelled 06/10/20 Page 27 of 39

af

p i

 

Case 1:20-cv-00938MWB ,Dddum
c t C
wy A decosare of But peectss DEPENDS Upem THe MATURE oF INTEWEST AYFELTE
U. AALSSeV V, Buewee Mee a 4 LAT (441 ») Ta & prewe Teporeia al THE FATENEST

AND GQZATOR THE ETTELT oF Tub IM PAR MIENT, THE GiZeATER THE Poor’ Dural

 

SAP LUUAMDS THE MUST PRPVEDE To SATIOEY nud Pevcess, LA. ay YS 93. S.C ar Beco,

| Maruews v,Cibasnue no US 313 Gay) CALLED FOR

He) luc Curt om
A BALANCTNG ACT To DETOOMENE WHAT peocess t¢ Due’
°
\y I6 MELLESSAIGH Te otmmmmad WELa THe Aro CT AN ERVoNe ous bepwervarrodk tHe STATE

INYEMEST IM PeeVTPINL Cow oy PRevEDINE) 5 peLsece PReCEOUNTS AND THE

| j if . —
SRRENGTH OF THE ENDIVEDUAL tw TeesT lo ay 325,41 2, C1, 423.

4G) N pancle utolavweS REVOCaT con HEARING £5 CAIN To DETERMINE LE THE
Capvietes Exod Veelara's RELOME THEM 6s WItTK DESURETIOM oF THE Precle Bewad
g sATR HEARERS Dees NOT SUmsULE

bs PER ULE LS. seo. Gada

VES OONS FSCLT TEES ASSECTATED WIKTH THe calculate oak 6 GATENSLONS OF THY

: ct
Supteral Tee, Causes OY THE Paale GARD lepaeR 6 OSU IAT 1? (LYa.CS.

 

Set, WISOw O) Gee page Yisex) oF Tres Covel suct— Leeterarcons on semrenusd
Sev} Tue pencal oF Lre@ewd WEY ouT BU Piro LESS Ct avd ClLLaR)

WHEN A ORTSCA TERMS HALIMUH bait Co STesded oe A paoalt vrelaren's
peleasth Co oy PASS WITHEUT A NOTICE C2 a HEARING EAA VEwUe THAT HAS
Jurca‘ OVER BOTH PALTTES Arid SuBjlZ HATER,

A pavcle He darndia SrA TMG Ch Ncy. a RH ot Te Tapreracy

Anh CS WTTHeuT auTHoRIT Yo DETERMINE VUHETHER papole Doany OCTENST fal

oF A pancle vrdlayans aetarpal cu stop ral PELTED TS OR TS Moy leaally
~ 1* tf

v : af
ENF OULAALE, SEMVPUN TYPING THe MEW Mar BATE OM THE GREENSHECT

DoES New SATESEY & panaleed | pARle vrelarc’s CONSTETUTEONA RIGUT

S14)

~ 2 . : - os
re Due Pescess ot Law, Bee pq. S-U of Crvelsurq]

Ry VTKor , Rall regues FoR ay EVIDENT EAR] HEARHG,
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 28 of 39

52) SuasectrenT!4 Relatronste? BETWEEN QB Use. SEL. 2aSU aud

US:C. sec 1983 on tue Tours

  

a Ap Rowatas Fourteenth Ans ee pipe ceal,
excurh Apmieaieseat clATHS
“Errand vB Bd. ot poe. & tanelé, 1ST Mad STA R

Th. Lens auol fe Mpa. deat)

               

Lexes ie? a AW B22,
A, Od. oF Os, Aub Bade, DHT
wv

53) We Bean cant oun PeQume-WUT A Pareles sBave THE Er amuTNls

 

paLauce of pins universes Teer Tous 13, 9012 UUNE IT, Det)
& THe bs i i AU.

SINCE THE BOARD Dots Net HAVE THE POWIE TO AITES A Subrar

EetpOoeD SENTENCE MeCrulev us O sucelvanes Devt of Weoetattent

And Tandlé GG Cryer 06 cip Lod B77 IEW),

SY) Pred Qurraseleny Cerrewss

 

Tie fiusle ArT ses FORTY Sux PACERS Foe DETERMINING WHETHER Aa

OFFENDE eae. Eas . a
POMBE Ts SurTAGit FoR PARE AN orrearben’s pETseN CAMCTJOITHE RECOM Ce DATEAL

OF THe COMFIMING INSTITUTION (3) THE NATURE AND CIRCURISTARCES of THE CTFENSE
Aud RECOMHEMBaTIOM Bab: - Tons | ,
, ARE OY THE SubGE AMD OesccuTtne ATTORNEY, Aud TAL

RTscmew's Ginewal Te het ay

SABACTE:8 Amd BACK Glee DB) TF THERE 5 An Cwirtwsal ursteey |

- For cttendews GRATED Prrslt tHe Result on A Deus Tes) ABMsitsTéwen Pere, Te
THER ANTCCEPATED RUIEASE! ann GS SuB-ESSTEN OF A SATISFACTOUY Rapale Pld,
AS) Ot THest- St FACIOUs, Four CAN BE INFLUENCED BY THE OFFENDER. la INMATE CAN

TNFUENLE THEDR INSTETUTIOMAL RECORD, THE RECOMMEMDATEOM oF THE CONTIMTALG

CNS Cie teal, A icent A NEGATIVE REST ON & Diduls TEST AND Sub eC A pande plan
LEO WETAHT LS Aqracuéd to Test TACT ARS, AND aN TMHATE HAS THPIUCHCED TES Facets

Ze A POSTTEVE WAY THEY SHLD BE Loney oF Paecle,
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 29 of 39

BY STATUE, Vawcle ys DesceeTTOMARY AnD Coniscbewéd A pervr lect, ceftied

7)
AS A MATIER of Grace, LT pavele ws Denzed, THe IS NO ADMINTSTRATIVE Apge |
Amp THERE ES Nod STAT UTORY eueatr ot hooeal To A jomcial Court,
sD “Wee Euncilvanna Genewal Asserbly HAS GRANTED THE pavele. Roden Booad

Drscwiyeon Ey Peace  arews Ay mA wrrely Acuouilepida THAT THE DELTST EN

yo GRANT anole Is 4 SuBjecTIVE Unipearallen pUNvelVinh 4 Dewecnve

Su DGLHENT OF THE FuTued GeHavend, FoR REASONS Coeds UAE Given THE

Pevele Comer wLbt Lajrrupe Ana ExctRcosty DEFERenTeAl RESNRATAT

Op) CCOASTOMS WHEN asked to REVTEWw Pewele oR beRs,
SB Ware tue tub erecta Aye. SEMTEMCIME: SCHEME, THERE BS NECCES Awe A parele
STATUTE. Frode evenen A Burpey foe THE Bars MAIHCUurl SENTERLE AND THE
MACHAN ESM Foe REWARDING AN TNE Terese BtHaAVeTIe lOcen) tu iS penolocacal
Parlosepl.4 Kilo ConTemtplATES AN ENDEPENRANT Exe (Le. THE parle Goad
WTR THE Prarie yo Gian’ A Pareles EVEN Te WHE Rexsen Waeen Des sewees)

P codes Geneeal Asserdoly creates 4 clAssre. [aderemeniare,

x O 3 o
SEMTENGENG AnD Vawole scliteé, Lergeactnts Al) OF THE FUNDAMENTAL TeAleTS

of TTS undexlytnd prnoloaizal PUrLescpwy Inclubmih 17s EmBeyed BIAS

3%)

FAVORING Welladrirratroen’ wile STMul TANEOusiN AcKtoutlenGinG TuecoRketer gris,
Ce) Te Racle xs pened, THe POE ACT Allows Fre REcomstOeCATION A Veme Laver
Ate THe Decrsten ts Tesuied. le Gea TED, THE WRECONSTOERATION FS EOur valent
To A NEW Hirncer SENTENCE. EY AEFOADENG OPPORTUMITIES FoR RECONSIDERATION

AFTCK A Yea THe P4wAE ACT HAS SET @ Cur A peceekil TUCENTIVE FOZ COMTEALLITNG
To Entoutace dchavere Moorercarcot calculated to AveDD THe PESTLITATING
Mitreuet Tekrt.
j) SEE Gi AACS. SEC, 331.14

7) see Jackson v. Wares 272 FF. Supp. 33 Cw. fh. i984)
3) Sté Neenah vy, B. ay. et Reotereon anh ede, eite had 344 347 (4.

4) Cuwlth. 2eea!

@
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 30 of 39

wt) \ ss Sue AN Daren Ab SU ENta AND peclarle 4 THAT THE Poaci TELE CF VAMING Ah
TNHATES LIQHON THTEREST Unde THE Raed ke ACT CApTIVE Tea rACTos THAT Gan
Never CHANGE AND witiceld CAN NEVER BE TNFIUENCED BY THE Inecare y Te be
Dud Pooress Claus ce THE Fre Apienoriear As appled by tHe ur
A Hep Orent ce Fat 8. C owsrere lyre,

Conteuesiral CascialTy Co. Cote OF Ciesee aud t. Suge. a4
Hoe we (en. Ps. 2cc3)
©?) Mrofeasance- Luipacpen Amd unlawll Grecurced of AN ACT TaaT 1 trsete
ts laweul an PRedeh- WiROIGN
NON- TEASANCE — Parle To PERFORM an AcT ts ExrHER ant offrazal Dud oe
Lendl RegumeetenT.
62) Tae clatHis Awe AS beilowweh” lean Clasms =~ Cousterutcoul "leer ~ Clam

 

 

Lsagnier Y And NEairwemcl seca of 1423 veclaTiAl & Placarere’s etaurs
2 STATE. CWS 17 CHALLENGE, THE. TepRogern, Panald

  

 

Neweal Tu vrolatrat ot Axs | RIGHTS .
G4) “Tue Proce Boaay HAS TALLED Te? CommectT CLT TONERS CREOINAL ine
DATE \IKTHIM THE: Wort Haaeas Caceus ORT Hb \, Aeccurene sve Aopesk.

   

Bich eae coud weT Appe Aus ADHINTS RATE REvrEW Foe
REASON ale Botan Fated Te RESPOND To HTS hoecenrtsre RATE Revrew

re A TERN Hanner Lae eels ean ded Nev Answer] RESMAD Te

“Races horcemeermareve Revrew unith May (3, a0 (cic) O Meats

  

5 oleae 927 A, rd mo (Q, Comeau, 929)
Dae Trocees - Sepewatrent DE Qvews oF .... -Neusl \ ck bas beoeks®
un US ¢. Sec, (183 - NE UW Sc. SH. 23954 Om ‘Acai Lc tembesentt
Foner v. fs. Rat cz fece. maPode,a7 | AR. Conaun
bumea veVa, or Lees. App lavelé, 147 : 3d wih dole A. Cons. CT. Dei)
Leyes s4$
)
Case 1:20-cv-00938-MWB Document1 Filed 06/10/20 . Page 31 of 39

 

 

 

 

 

Claris ENVOWING Mewata | beuwe Step MebYy - EMPL CAT rr Te Rule me
APeaeaye ve New Sewser ete OF REGUT iTS Non WATVA RE Vio Lato
of Sreth Asean AYDING Ter onto owt emul senTeNdl WeneuT AumMcieTATEN,
DH

Le New Ml Vout | AW THERE ARE Four ELEMiurS qo False Tex » @tSCningenT
Clare) THe DeENMaTy rs INTENDED 10 CONFENE You.) You DED NOT Comsemer
(CTH Cosine rier 4) CoN PINE MENT WAS Not etbatse_paevtleobed.
Spas lurteh States, ge 7 f Sd vas(3™ Cav. \946) Flee Lepersoniereut
Cones v, vs New Veow, soy NYS. BA VWF COT CL 188)
8 op USL. stcrren 63 doi W) O ce puuae hj

ee) ta \s. Lv. Personen « Tae tere THe Creme ts dexerice arTee Tut Phucle

 

‘Reara EcreMdED LES cercanal ely hate cf Sunt 17,207 WAS Beth BY

Inwirckh WAS EXTenbenh to heeuagy >, 2022 AND HES SERVING ar Tits Tetce.

Nn aren acon,

Vee lation or Dux Preuess - Wey v. Havas: us i S. 37, Ut, Lo S. (“. Su,
aq L. td. yd BAU ite) P secrrent oa. Due. Pacezss or | Saad. GuavauTeed BY THE

‘Wesnun TEEATH i Hrenpece ENT,

 

 

 

 

 

 

 

et Reeacu Dt Pies heaw commen lB U3, C. gee. lig cbi a () Veoctduee 12d
2012 US, Des Loss Bei" | UW erren St TATES_v. \alemre| Chace.
Cs. LITEM Aecae 6 eee ees Sic peteored Boole B Beaien Buweacd or ctor Plea
Acweeren MT. Tex fh. \6 Lara Scares Cove sec. 25530) Ples Aanetrenr Sa)
| Lk, OTe VF lauswtcolarzont
7)

 

¢ ATM — hoe \ SEC, JO OF THE Lees S Ouned Cousrerareot Ra. whe scare

~ 2+ Shalt PASS AWY ~~ ~~ kk Rech here Claas | Law. Tare CI Claus peclaves A Cousterutienal.

- Agsclure, Commeess Ani STATES MAY NeT Exact ANY LAW iwrarce Le(poses abdctreaal
RincsHHENT To THAT THEM poesez ped.
x >
7) Crate Uses LEI TS PART GF THE | Ava huuexen Yo rue Cored” foe

be Bact bacte epass. Re pealenc Reel Role Elieracurry pectvredslY Avslaae

PRESTHITS A SERICUS RUESTIOM UNDE Ly Pb bavic Claus CF he |

ye
“SEC. 4 C13 ef THe. Coustituteon wi ccd peckrarrs EMpostna

LE
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 32 of 39

JH pesinG “GREATER OX HOWL SEVEE PUNISHMENT THAM WAS PRESCREBED BY

LAU AT THE TEee of THE cFpense.”
| a 4
7) lo violate THE bx tx bate Claus, A Néwl wule o@ pRACTICE Hust Re

APpIEED Reto AcTEVElY AND THERE HeusT RE A RISK, BEADTLY APPARENT Pomc THe

*

    

WACTICE. is 7 ico MAKE THe. G

     

DAPI ING THE FACE of THE Wule ore
rode Dre T.
13) lve 5 upperte Cowes HAS HELO THaT THE PReSerict et DrsckeTron

Dots Not DrsGlace THE: Qeoveerunls er THe. ky ... lex C davis. Tae PANGE ce

 

 

& chy rad i. APTEIZ THE TACT Ts OEstnT TH & Pracle ComrexT

TS AV ERE
AMD THE be cr ALTO Claus Gud4@DS ACrarisy srice

713) ( Veolatena THE. by O< lace C| Laus | Qual lsces As A Coustrumrcd vrclatrent
Tu SATISTACIZeN ct THE Pero Leteeatcent ) Ww Hen EVIDENCE INDICATES THE Part cle

Beak) HAS viclATeD THE (l, 5 C, MSTITUTEON, THE MATION HAY RE REVIEWED RY A

  

£1

 

 

Tenant Couns puasuast we sectron \TPS.
le US. Super. Coeur WAS HELD THAT (DAwelé & pe ALECES E> Ard Pe xoreces)
oS ENC ARCERATSON .

74)

   

CREATES A SIGNEPICANT RISK of PRolonomls
fhosle Pelz ete dud PRACTICES Cons sTETUTE. QE ACTION West et LEG THE

: = '
Eek’ of lava, Re GABMER, benerdl Cemers Ave To EXARTEME WHETHER AS A .

pra CHICA parte? WAS DETER teNED WHETHER AN ti Cox lace her Was BEEN

PierrRHen Coimrs Ao Te DEVE stove TH INK O2our WedtNG oF THe ale.

As wll ks ays peactical tepact.
FleTenew v. RerllY uss Fad @e7, Bud 70 LDL, Cre, vot)

ey
75? Tee Supe 2eric Corer HAS INTERPRETED THIS Claus AS TMRetrartraG

Conteess Teert PASSING A Lave THAT LOD HALES AM ACTA CREME THAT WAS val

 

Wine et Crete tt red ay Haves A Cree GeEATEK THAN by WAS WOH EM TT Woks

 

COMMITTED, i 2) Lpeweases THE PUNTSHEEMT Eee A CHirt ALTER TT Was Boia
COMMETED, DR wy Negeaves THE Accusseb ot A LeGal DETE mE t THAT ws AvETIAeLe

AT THE TEHE THe CRIME Was CorteteTTed,

Lg
Case 1:20-cv- 00988 Yeni ROGER, Fuedva doze Raye eat 39
. (see Pqs. S~G of Level surr | [secrsen 1.1.2 Sepauateas oF Rueag]
DAMAGES” Lonsrerurtonal DAmAGe Clare , M9 U.S.C, SEC.ATVES - Beis
Consrrratzenal Touts AND CAUSES CT ACTIONS tmylced LINDE

THe Comsteyuy Trea ° -Vro\ LATION OF UY, 5, Cons TTT ed t Dus baste

Claas 7 ¥s\ Se Letprarsen - Tue Teme THE- P5 eV rene BlLW, US SORViplly
APTEH THE Rioele Beoatd ExTEn ped Hrs ORTAT MAN Hay DATE OF ue % Pel]
HAS Bcen By passed WITHOaT A HEARING ow Netrcé To Veenuany A Po3a

AMD Le FS SERVING AY THtrs Tree,

(see alse Crop v, Bure Sruatoa, 150 F.8d 53¢(s** Ce 1428)

( Beveus ACTres Fou Pap aces Foi tl} leaah +

     

INCARCERATION CoGNrzs@je
UNDER PECK BECAUSE Plararnce SUCCEEDED IM CRTA rN TAG Wagens

Corpus basen Om THE UN Co HsT iru Tronalzry or THE WEVoc4Ayron ef
Wes RAWAL. (see enns(ivanca Maalz Nestexer Vewscont Gal Desphoy Receeyr) arracuie
Bad Faxtel OSU cT Lon cr Sustrce, FATE Ty Cenigutd wre Vercrre nie
\,2 Plea Keweerc
REGARDING A pesstRee Appeal, DMe ach OF EA A UXSEHMENT, VewlaToat
et StuTen ci. Gurpelres sUeca\ Lrscancereattent civ eccal Toca gceieaTiey
ie : ry ,
Malice ge Anoereaty lore BUNGE HEMT CE Comsrepurten al Reasrs ~

veelatres DF Ll. 3, Cousreruteee Merecle \ Sec. q € \. 3, y C5 hice

Claus Avid Mecedte \ set, \D oe AS. Comcrerureen, NO, WS. See. 1433
1S WSC. $i, 3553, False \ yey ALZONHtMT GL Dir Days Prd ree mded

Te COmPrné You 1S) You BOD wor CoMSEMT To THE COMP CUeH eT UH) Cen Prine Ment
wn a Pe
WAS BCT oTHER VES pirtvelenueds qr yr gn 1 A euartents

Jouey Vi crea Siares, U F.3d Gas 3 Cw. | \4414)
Gurrees v New Youn, So# NS, 24 Wed CLT Ch 144)
Meven Vi Uae vi STATES. 133 5, as AiS\ boera)
Ms ) purels v. \Alencread QolHt U.S.

Destexer Lexe <5 {U3 at } H3 & NY G4
CODA, Sie oen) |
Patleyv. Howars nes US, au (od 3, Ch 2,77 Led ad BF dyey

20
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 34 of 39

TD
{Ge Bede WO SyaTe A Bevens a ot Actron THe Vacs Tree FF Must allege

THe Fevlow rng’
— 4
Naar Wwe off Sue WAS & RINT prorTecy Eh UNDA THe LonsTerurroms,
Nua Tacs Constesutremal Rear was violared ly A PARTY Subject
to Vea BtLLTY bewecrry Umber THE Loasteruteas, Apb
Vaar wélcep be THE Form of MONMEN DAMAGES ES AH APO op drare
REMERBY,

4 _{2ed
Micwens-Taortas vi Vou oun, San F.3d S74, 34-402" Ge.

Qee3) bx Coo te le vio laTton BY Applicaton OF STAUdDARDS 6F

 

Revicew qi sTetureh AFTER Cetscner SENTENCED Foie padcle
Lureactzens Because penral oF perse MEN'S pakole Awb paz parole
ENTITLE MENT Wound Have BEE oursrpe DEscwet repay Bound

of ob STAN dAedS.

PLY lee vy. Hoepe , 12% Fad aae 73s OM Cee. 1490)
AG Oo beer 2 veelarcess) 6 By Applecrcen OF AA | Mend MENT THAT

“uN RUESTEOMABLY RESULTED EM ENCQEASTNG INM Aye SENTENLE,
A ROUMEHT

\Nuew aud Wow DOES A RECOMPITIM ENT AFFECT PY StnTeeile
calcularrent’ |
Toe WE, AkE TWO Tertes WHEN WELOMIOTRIENT wirll CHAMAE Youre semTence
cal cul AVEO,
Teesr, Lt You Ave CONVELTED oF A sew Crete LOMMrred Wari cal QAwele,
THE REM At beR CE YOUR UNisceved Sturtae FRem THE DATE Nou Staned

Your REVEASE oWREdS TO THER Ape rUMY ExpraTeenl DATE of Your

 

 

 

 

SENTENCE v~nitil RE- AbDdED To THE BATE You Bice’ AVAt ladle To TRE

 

 

 

Boavp Lussaiy EXTHEY THE Date you ARE Pawoled Feom The Nid SOaTenue

 

A StENTEMCE 5

o}
Steph Fe UP RBSENWE = RERUGOA 2 Eee GE8D P90 Bear),
THE NUMBER OF PAYS FROM We DATE Vou wwe DEC AWED AN ABsconderz unTri

THe pare ou Wike peArnth ANTS & ASDED. To Your SENTENLS, »

 

i) Vacs as A VEe\aTron OF Toe U, g, Comsrerurton ky a Taero Chaus,
Nerede L sec, \D of me Waeren Steves (osserutce a teoveses, No sat
SHALL pass ANY, — ~~ - be Bsc aero (Af | aus Laws.” Tatrs Neus peclawes
fr conarrrurcaual SStelure , ( omtsaees AMS STATES MAN NieT ENACT ANY wank

wikkre Imi poses apprTeon al Larsestincen T? WHAT THEA Owes cuerecd.

 

 

a) Crake aa AreasL-rsy bs PAT oF THE Laws A aaeevts + t2 pus, Crocese! "FoR Le

S68 Reo. EAL Tau Prede le ELE GLI BILITY prevt CUuSIY Avatr4 BLE

 

PRESENTS 4 SERIOUS CUESTEEd UNDER be Cot, bacxe Claus ot hax. | sec, 4 C13

OF THE CONSTEUT EON ud CRIS Texpestpla GREATEK oR HOKE siwERE

 

7 © & - A - gt £ Paras s “
PU TOHHMIEA THAT THER WAS PRES UTBE By Lay AT THE Teeté of THe erretsi.

3S lo veolare THe be Psr en Claus, 4 new Bult.

 

apelren eTevketevely AND THYRe HUST de A eral , READILY APPARENT

EAGM Tat CMMI ENG THO Fact, ot THe Wale oR PLALTECE £5 Ie MAME TH

 

GBWANTICG CF PARLE WORE PSFFECUNT

% &
uy lac Supaeri U. PURT HAS HELD THay THE POLSeEWCe oF DLSCRETFEM We v

ef ~~

BLeT RzS pl Ale THY Qorcercests ot mK L Poss lex Ohaus. lee RANGE of
Besta arn CERTATH, rae ATICM THe FACT 15 peestayr TNA Pode Conver
ND THE van wuz bax Laer MNS GUARES AGAINST SUL ABUSE. .

9 \Neclatrag THe te Rat \n ig (\ \ aus Qurleeres AS AN (ousterareonal vrolstron
End SATISTACION oF we Paco ls LaaToos) WHEN wr EME INPECTES THe pAvolé

BoaRh eae has vrolared THe. Uy § . Cusserurton ne MAT OR Maxbe Reviewed

 

Ow A FEDERAL COURT PuRrsSuAMT To Stl. \YB3 bezeq iD ee uss Covel Combat - Amempriny 44s SkL.

 

 

 

 

~ THE Bop cz AW THAT ReGulares tue opetarcat
(So SEL PA te ot CE Co; \
(A Ge v VE FAD IAIN C LEmtTTATEON wal se ENTENCE © CF Total coger, CHEST

THE CURT SUA Mot Tepoge A QeNTENCE CF Tos CONT aleeren Pod Weur Atrio fy
. aa
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 36 of 39
w) ue Us, Dupaent Cover HAS HELD THAT pawole pulccres Amd PRALTECES J
CRENTES ASTGNTTTLANT RESIK CT PeolMuEMG AN TMECaTeS balance Rarrond, FAnele tole
polrctes AMD PRAT CLES CONSTITUTE STATE ACTIOM IOQQSEMBLING THE Fete of

lave, Ge GARE, bepewal Couexs AGE Te CHAPMCME WIH ETHER AS A ewactecal
C.. \pcx0 he HAS Bie Jews eced,

   

Matra Was PCTERR NED WHETHER AN ke
COURTS ARE TD PLICeHTe \eniacameiR, T pt BOETT WORDING of THe WuAl€ AS
wel) xs ris peactecal re pach.
3) ne Su pret Cover HAS CMTERpieeTeEP THrs claus AS Pooss T6TT ING

| CUMGRESS Filey PASSTMG A Vag THATI GI MALES AN OCT A CREME THAT WAS Lecal

 

 

 

WIEN CoMmirired Ma) Ma RES A CLIME GWEATER THAN TT Was WIiHEN TT WAS
Coe ETTED Lee ases Tt PUNTSHHENT fot A Cie reé AFTER IT WAS Bee
CoMHEmeD on) Lepaaves Tue accuse of a hesal DEF ense THAT WAS

AVATLAGLE AT THE ThEIG THE CRame WAS COMitijek,

feretreee's Blas PUNISHMENT WAS INCREASED Fo A ceed AFTER LT HAS

exrended
& oF UME VU, eeT) Te Foacamay >, 2¢32.,

 

Diem Comma ceres, Wes acl Max dag

TE gree

L see Ware v. Lunranip Proce, Reaed, aur t. 3d 154, tS ble 1 Lew, 301)

. { . ak er
( sexsen brectolruaey eancls ABE oy Courts FOR pwepesés of SECTFON

ADdS4H US Amp sTaTuTeory PRoVESteNS ( Accomprncaay hetS cy EerectT Collareusal
Revreul ot RECTSTOMS REVeILELy GoeoP Tred cREDTIS UMNESS THY STATES PROVTHE

Foe 4 Sancceal REvrew ot THESE MELT Stenis~ Reverb THAT UNDER, FEC. ADSUG)

A
ttey A PRESONER RMULST pursue.)
Apmenpment UI4 seu VOL ib as deennen oy INSERTING THE Follow mls

ADDI Ten sulodivpsren) By Tr Ht DEFENDANT ts CONVECTEN cf Two OFFENSES . Vue tresT

COMMITTED BEFORE, AND THESTLOOMD APT A REUTSED EATTION OF THE GUTDELINES |

wee cee
Apelced To Bott FFFENSES.
if
Se LS Amended BY

We COMMENTARY To SEC. IBLE CAPTIONED Aeolccarcon

ENSLOTING THE POUOWING ANOTIToMAl NOTES

23
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 37 of 39

‘oh Umper SuBsecttrd loi ne last Dat Hb OFFENSE OF CONVECTEOM ES ConrRoilonG
DATE Ve va kL Bs Toxo puageses. Yor, Example, Le THE OFFENSE OF ConVicToon’ CLC, TRE

Cesbuct CHARGE TN THE COUNT OF THE TA BTCTMENT OR ENFORMIAYEDN OF CANTER THE
DEFEND AT WAS CONYEGED ary WAS DETEMMENGD BY THE CouRT T? HAVE BEEN COMMITTED .

RET ween Desosen LAG, AND » Deseaens AG AVA, THE Date Of Ocrosem, LS (al

 

 

 

 

pare £5 YeGauser 2.92 22 and wot UES atthe Mad DATE of elu 17,2647 Laver

CHOULE RE THE ConTRoN cau DATE ES Sune I, Sel, Hrs extol HAY DATE.
a |
VP ecteepen ro S2etng Belcet ta MoneTaRy DartAues. ao WS C, Oe Amp
at 5 .
C StL, BET ie), PSE

ad ie N C SEL, 333;

   

2204, Rale US yj oF kenewa\ Rule & Rresuanr Ye av
ewal DBA, Uy, s C. set, IL 2078 R, ¢, k., G3hi

a

IN & th crertiniel Chacet vt (Revensg) CMA ley ids Vere VareD BY we Tn
(13
abn

Romer oi eopareo Set Arid Vaecli tet me be P.. {sero (\. | sas ~ hes \ SEL,

Aaip ex. \ cco W carey og NA LWLSC, seu. 1969 - Lt BL SC. S£6,.3533 fer

Weal Lascamerparcins Talse~ Mpersom tT Foe Mone Taunt baMAuks OF
4 Fave y ony THELE) MELLT on Deirars, By Nepsereceny v Coweccr Fe sS

B oX, Crede.P\ weet alan ese re
aH} ENNSylvANTA omen ot \RoBaT rin and Vaade. VAT trt Als? seals RELEVERY

oe THEME CoST Ta THES SuTy, AS WEI AS pysstRit RElbASE PROM HE Ve pantie of

 

Crewecrtons . -
Aww cTHeR, anariconal Belret THay Hts Coury REEVES Wust peepee

 

and beurcyaare +

\Neeseron Veo SR eyssond, DS enanee laa, ASKTHAT THE

Worseentt | C. al te (aur THIS Rely EER ot MONETARY DAMAKES TH THIS Crvrelsuat

Cove! LATMT AS woul KO PEELE WEleasron tHe vcolaicou oF wut Ge eer f Yano

 

 

Claus, Weal \Lochecewaret Sik NTO cok 0% HUH sec. 1BY Als, ee © | ean eead «
Beceecar ru SuPewriie wy

CO SMach

‘porie Biadh pany

SUIES O09
Dare | . . sit Berneitio ee

Soi Unsicrurronk be,
RBelrernae, (16822

34
Case 1:20- cv-hdeagew Wier (AockMentae FAledat6/10/20 Page 38 of 39

Fou THE Mepele Desvecer OF VenesyIVANTA

D COMING PBlaly

Pow Se Persone
fe Qe CTL LOMA

Vv, .
“ Renswlva pita Board oF Fnotateon ans Panels sh A\
“ Dertrib ants

 

Vue UNDERSTUMED ES HEWERBY CERTIFTES THAT A TRUE And
Coumecr copy OF THE ForQctnG DetuMmenT Fer Cove \ suze
WAS SERVED Upon THE PERSENG) IMOTCATED BELOW |

S ceyeet By \esr- C \, 83 M acl

{

 

Abbiessed AS Foi
Joun S. lalagey Esq: Lise Mose
~~
Peasy \yvAnta Beas op Castes aun Var ale

_

(iol Do. aT Seon STacer Jour Sie

Horrsnace © 4A. Ve

Deomente Black

Sch WMHs

CF EE of An cane Crepierea\
‘Tewss latieareou Unser
Za 1S Fle, OTws vslocwe Squane
® EME \evynsite
30) Lasterarcon De
Belverenre, Py. I~ 623

Hawwrseamc, ‘Lime
Ramisuivansk Depaernenter Commecremes
Toi Weizel
199.0 lectmaloay Brewey

eaeaucesd uaa, ts. itso

Vv
“A .
Case 1:20-cv-00938-MWB Document 1 Filed 06/10/20 Page 39 of 39

 

 

 

 
